DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakchaure (U.S. Patent Pub. No. 2019/0227749), hereinafter referred to as WAKCHAURE.

Consider Claim 1, 
WAKCHAURE teaches a memory controller controlling a memory device including a plurality of planes, the memory controller comprising: 
a central processing unit (CPU) generating a command 5corresponding to a request from a host (WAKCHAURE, e.g., ¶0027-0028; processor(s) may include one or more central processing units (CPUs) – ¶0077; “host” is referring to a system with a processor (or other device sending requests to access data; controller can be configured to receive requests from the host and generate and perform commands concerning the use of memory medium  (e.g., to read data, write,  erase, etc.)); 
a command queue storing the command (WAKCHAURE, ¶0039-0040; Figs. 5-7;  a “master queue” and a “slave queue” per plane/group level are implemented in the ASIC and/or firmware to handle the die-level and plane-level commands); 
counter logic assigning to the command, number information corresponding to an order in which the command is generated (WAKCHAURE, e.g.,¶0044; Figs. 6-7,  master queue for die 0 is illustrated as having m entries for queueing m commands (e.g., a depth of m) (i.e. each with an order from 1 – (5-n)); Each plane queue is illustrated as having x entries for queueing x commands (e.g., a depth of x) (i.e. each with an order from 1 – (4-x)); The depth of the queues may be the same or different –note the queues may be implemented as first in first out (FIFO) memories ¶0043, which corresponds to/indicates the order in which the commands are generated and processed) and flag information indicating a level at which an operation 10corresponding to the command is performed (WAKCHAURE, e.g., ¶0041 Fig 5(506) includes both a MasterQ ID and a SlaveQ ID to indicate both the master queue (e.g., the die-level queue) and the slave queue (plane-level queue) that the command is routed to; Thus, commands issued by the controller will have information to indicate if the command is die level or plane/group level; for example, all commands first go through master queue and then forwarded to the plane queues.); and 
a command queue controller (WAKCHAURE, e.g., ¶0043-0045, controller) controlling the command queue to transfer the command stored in the command queue to one of the plurality of planes corresponding to the command on the basis of the number information and the flag information (WAKCHAURE, e.g., Figs 5-7;¶0039-0040, all the commands may first go to master queue 500, and the commands will be forwarded to the plane queues 502-0-502-3 (i.e. slave queues) based on the target plane indicated in the command and the indicated die or plane level command (¶0041)),
wherein the command queue includes a plurality of plane queues corresponding to the plurality of planes (WAKCHAURE, e.g., Figs 5-7; ¶0039-0041, shows different queue structures including plural plane queues.), and
wherein, when commands including different flag information are stored in the command queue, the command queue controller controls the command queue so that the commands including the different flag information are queued in and queued out of the command queue on a first-on-first-out basis (WAKCHAURE, e.g., ¶0043-0045, FIFO), and
when commands including same flag information are stored in the command queue, the command queue controller controls the plurality of plane queues so that the commands including the same flag information are queued in and queued out of the plane queues (WAKCHAURE, e.g., Figs 5-7; ¶0039-0040, command queue entry includes a master ID (die-level queue) and a slave ID (plane-level queue).) on the FIFO basis (WAKCHAURE, e.g., ¶0043-0045, queues may be implemented as FIFO memories.).

Consider Claim 9, 
WAKCHAURE teaches wherein the flag information for each command indicates whether the command is 20a die level command for performing an operation at a die level or a plane level command for performing an operation at a plane level (WAKCHAURE, e.g., ¶0041, entry 506 includes both a MasterQ ID and a SlaveQ ID to indicate both the master queue (e.g., the die-level queue) and the slave queue (plane-level queue) that the command is routed to; Thus, commands issued by the controller will have information to indicate if the command is die level or plane/group level; for example, all commands first go through master queue and then forwarded to the plane queue.).  

Consider Claim 10, 
WAKCHAURE teaches a method of operating a memory controller controlling a memory device including a plurality of planes, the method 56comprising: generating a command corresponding to a request from a host (WAKCHAURE, e.g., ¶0027-0028, term “host” is referring to a system with a processor (or other device sending requests to access data; controller can be configured to receive requests from the host and generate and perform commands concerning the use of memory medium  (e.g., to read data, write,  erase, etc.)]; ¶0077, processor(s) may include one or more central processing units.); 
assigning to the command number information corresponding 5to an order in which the command is generated (WAKCHAURE, e.g., Figs 6-7; ¶0044, master queue for die 0 is illustrated as having m entries for queueing m commands (e.g., a depth of m) (i.e. each with an order from 1 – (5-n)); Each plane queue is illustrated as having x entries for queueing x commands (e.g., a depth of x) (i.e. each with an order from 1 – (4-x)); The depth of the queues may be the same or different; ¶0043, the queues may be implemented as first in first out (FIFO) memories (corresponding to/indicates the order in which the commands are generated and processed).) and flag information indicating a level at which an operation corresponding to the command is performed (WAKCHAURE, e.g., Fig 5; ¶0041, entry 506 includes both a MasterQ ID and a SlaveQ ID to indicate both the master queue (e.g., the die-level queue) and the slave queue (plane-level queue) that the command is routed to; Thus, commands issued by the controller will have information to indicate if the command is die level or plane/group level; for example, all commands first go through master queue and then forwarded to the plane queues.); 
storing the command in a plane queue corresponding to the command among a plurality of plane queues (WAKCHAURE, e.g., Figs 5-7; ¶0039-0040a “master queue” and a “slave queue” per plane/group level are implemented in the ASIC and/or firmware to handle the die-level and plane-level commands; ¶0041, all the commands may first go to master queue 500, and the commands will be forwarded to the plane queues 502-0-502-3 (i.e. slave queues).) based on the target plane indicated in the command and the indicated die or plane level command.) included in a command queue; and 
10transferring the command to the memory device on the basis of the number information and the flag information (WAKCHAURE, e.g., ¶0048-0049, executing the die-level command; sends the command to the target NAND; ¶0075, plane level commands being executed.),
wherein, when commands including different flag information are stored in the command queue, the transferring of the command comprises transferring the command so that the commands including the different flag information are queued in and queued out of the command queue on a first-on-first-out basis (WAKCHAURE, e.g., ¶0043-0045, FIFO), and
when commands including same flag information are stored in the command queue, the transferring of the command comprises transferring the command so that so that the commands including the same flag information are queued in and queued out of the plane queues (WAKCHAURE, e.g., Figs 5-7; ¶0039-0040, command queue entry includes a master ID (die-level queue) and a slave ID (plane-level queue).) on the FIFO basis (WAKCHAURE, e.g., ¶0043-0045, queues may be implemented as FIFO memories.).

Consider Claim 18, 
WAKCHAURE further teaches wherein the transferring of the command comprises transferring, to the plurality of planes, commands stored in the plurality of plane queues independently of each other (WAKCHAURE, e.g., ¶0017 & 0035, commands can be serviced independently per plan.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 8, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WAKCHAURE in view of Bouchard (U.S. Patent Pub. No. 2007/0038798), hereinafter referred to as BOUCHARD.

Consider Claim 2, 
WAKCHAURE teaches the memory controller of claim 1, above, but does not appear to additionally describe wherein the command queue controller calculates score 20information for each of the plurality plane queues indicating a total estimated time to process commands stored in the corresponding plane queue on a basis of an estimated processing time of each command stored in the corresponding plane queue.  
Bouchard teaches wherein the command queue controller calculates score 20information for each of the plurality plane queues indicating a total estimated time to process commands stored in the corresponding plane queue on a basis of an estimated processing time of each command stored in the corresponding plane queue (BOUCHARD, e.g., ¶0012, in selecting which ones of the more than one memory banks to use, the low-latency memory access controller determines the current usage of each of the memory banks; ¶0084-0087, circuitry adapted to determine which of the low-latency memory banks is most likely to serve the memory-access request with the least delay (within the LLM queues).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WAKCHAURE to determine/calculate/estimate the current usage of each memory bank prior to routing/placing the request into a particular queue/memory bank and routing the request accordingly, as taught by BOUCHARD.  The suggestion/motivation for doing so would have been in order to more effectively place/route the memory access request to a queue/memory bank in which it is likely to be serviced sooner/with the least amount of delay (as opposed to other queues/memory banks in which may have a higher, current usage). (BOUCHARD, e.g., ¶0086-0087). 

Consider Claim 3, 
Wakchaure and Bouchard teach wherein the command includes one of a read command, a program command, an erase command and a parameter set command (WAKCHAURE, e.g., ¶0037-0039, read, program and erase operations (being die-level or plane-level command; ¶0041 & 0048, Other die-level commands, beyond reset, are also possible; such as die-level set and get trim, and die-level set and get feature.), and 
5wherein the command queue controller calculates the score information for each of the plane queues (WAKCHAURE, e.g., Figs 5-;’ ¶0041plurality of plane queues; ¶0039-0040, also referenced as “slave queues” as indicated above; BOUCHARD, e.g., ¶0084-0087, comparably to LLM queues of Bouchard.) on the basis of the estimated processing time set beforehand (BOUCHARD, e.g., ¶0012, in selecting which ones of the more than one memory banks to use, the low-latency memory access controller determines the current usage of each of the memory banks; ¶0084-0087, circuitry adapted to determine which of the low-latency memory banks is most likely to serve the memory-access request with the least delay (within the LLM queues) [i.e. prior to the memory access request joining the queue determined].) according to a type of each of the commands stored in the corresponding plane queue (BOUCHARD, e.g., ¶0083, still other leads can be used for timing information (e.g., providing a clock signal) and/or a command identification (e.g., selecting from one of a number of commands, such as a read command versus a write command) [i.e. type of the command can be used timing information].).  

Consider Claim 104, 
Wakchaure and Bouchard teach wherein the CPU (WAKCHAURE, e.g., ¶0077, processor(s) may include one or more central processing units (CPUs)) controls the plurality of plane queues (WAKCHAURE, e.g., Figs 5-7; ¶0041, plurality of plane [¶0039-0040, also referenced as “slave queues” as indicated above]]; comparably to LLM queues of Bouchard – Wakchaure; [0084]-[0087]) to store the command in a plane queue (WAKCHAURE, e.g., Figs 5-7; ¶0039-0040, all the commands may first go to master queue 500, and the commands will be forwarded to the plane queues 502-0-502-3 (i.e. slave queues).) based on the target plane indicated in the command and the indicated die or plane level command [¶0041].) having a lowest score information, based on the score information, (BOUCHARD, e.g., ¶0086-0087, having the least queued entries/most likely to serve the memory access request with the least delay.), among the plurality of plane queues (WAKCHAURE, e.g., Figs 5-7; ¶0041, plurality of plane queues [also referenced as “slave queues” as indicated above]; BOUCHARD, e.g., ¶0084-0087, LLM queues.) when the flag information indicates that the command is a die level command for performing an operation 15at a die level (WAKCHAURE, e.g., Figs 5-7; ¶0039-0041, the commands will be forwarded to the plane queues 502-0-502-3 (i.e. slave queues) based on the target plane indicated in the command and the indicated die or plane level command; ¶0082, control logic is to route the die-level command to one of the plane-level queues; BOUCHARD, e.g., ¶0086-0087, queue having the least queued entries.).  

Consider Claim 5, 
Wakchaure and Bouchard teach wherein the CPU controls the plurality of plane queues to store the command in a plane queue (WAKCHAURE, e.g., Figs 5-7; ¶0039-0040, plane queues.) corresponding to address information of the command (master queue for each die receives commands targeting that die; ¶0044-0045, the plane-level queues are then populated with entries from the master queue; for example, controller routes the first command (CMD 1) to the die 0 master queue because the target die for the command is die 0; The first command queued in the Die 0 master queue is then sent to the plane-level queue based on the target plane of the command; ¶0051, the target plane will be indicated in an address cycle of the commands; ¶0058, the controller is required to issue the desired LUN Address in [2:0] and desired Plane Address.) 20when the flag information indicates that the command is a plane level command for performing an operation at a plane level (WAKCHAURE, e.g., ¶0041, commands will be forwarded to the plane queues based on the target plane indicated in the command; ¶0041, 0044-0045, based on the indication if the command is die level or plane/group level command and address information; ¶0051 & 0058, as provided above).  

Consider Claim 8, 
Wakchaure and Bouchard teach wherein the command queue controller (WAKCHAURE, e.g. ¶0043-0045, controller.) controls the plurality of plane queues to stop transferring a plane level command with reference to number 15information of a die level command that is to be transferred to the memory device from one of the plurality of plane queues (WAKCHAURE, e.g., ¶0041 & 0048, the reset command (i.e. a die-level command - Other die-level commands include, for example, die-level read status, die-level set and get trim, and die-level set and get feature; ¶0048, other die-level commands are also possible) can be received while the die is busy, and pending operations may be terminated prior to completion.).  

Consider Claims 11-14 and 17, claims 11-14 and 17 comprise the same or similar language as claims 2-5 and 8, respectively, and are, therefore, rejected for the same or similar reasons.

Response to Arguments
Applicant's arguments filed 28JUN2022 have been fully considered but they are not persuasive. 
The applicant argues (REMARKS:JUN2022:p15) that “Wakchaure does not explicitly disclose ‘number information and ‘flag information.’”  The examiner notes that the claims describe number information as information corresponding to an order in which the command is generated and flag information as information indicating a level at which an operation corresponding to the command is performed.  WAKCHAURE describes that the queues may be structured in a FIFO manner (see, e.g.,  ¶0043) and illustrates their arrangement (see, e.g., Figs 6-7).  Placing a command within a FIFO queue is considered analogous to assigning information corresponding to an order in which the command is generated (i.e., the position in a queue represents number information).  With respect to ‘flag information,’ WAKCHAURE explicitly teaches commands targeting different levels (see, e.g., ¶0048-0049) and the use of that information to place commands in the correct queue (see, e.g., Figs 7A-7C).  Therefore, WAKCHAURE teaches that command execution depends on both the level of the command (i.e., flag information) and the order of the command (i.e., number information) in a FIFO environment (see, e.g., ¶0043).  For at least these reasons the applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137